ALLREAD, J.
We think the testimony of Donnelly is sufficient to justify the finding of guilty. We think, however, the substance of the testimony tends to prove that the colored man put up the money as a bet upon these two particular races; that the colored man had surrendered the money to the white man who was standing near and to Masterpos; that the witness came up and recovered the money.
The evidence is sufficient, in our judgment, to show that the house or room was one kept by Masterpos for the purpose of receiving bets, that a bet was actually made, and this we think the evidence sufficiently proves. And as the case was submitted entirely upon the State’s evidence, we think it was sufficient to justify the judgment.
The judgment of the magistrate must therefore be affirmed.